623 S.E.2d 43 (2005)
STATE of North Carolina
v.
Samuel Aaron BLYTHER.
No. COA05-549.
Court of Appeals of North Carolina.
December 20, 2005.
Attorney General Roy Cooper, by Assistant Attorney General Dorothy Powers, for the State.
Bruce T. Cunningham, Jr., Southern Pines, for defendant.
BRYANT, Judge.
Samuel Aaron Blyther (defendant) appeals from a judgment consistent with a felony conviction on 13 December 2004. Defendant pled guilty to attaining the status of an habitual felon and received seventy to ninety-three months imprisonment.
On 21 August 1997, defendant was a passenger in a vehicle stopped by law enforcement for unsafe operation. After the stop, a bag with cocaine residue was found behind *44 defendant's seat and he was charged with the sale of one-tenth of a gram of cocaine to an undercover agent. Defendant appeals.
Defendant contends the trial court erred in denying a motion to dismiss an habitual felon indictment in violation of the equal protection clause (Fourteenth Amendment) and cruel and unusual punishment clause (Eighth Amendment) under the U.S. Constitution.
Pursuant to N.C. Gen.Stat. § 14-7.1 "any person who has been convicted of or pled guilty to three felony offenses in any federal court or state court in the United States or combination thereof is declared to be an habitual felon." N.C.G.S. § 14-7.1 (2003). In order for a selective prosecution claim to prevail, defendant must show the prosecutorial system was motivated by a discriminatory purpose and had a discriminatory effect. State v. Garner, 340 N.C. 573, 588, 459 S.E.2d 718, 725 (1995); State v. Spicer, 299 N.C. 309, 312, 261 S.E.2d 893, 896 (1980); State v. Wilson, 311 N.C. 117, 123, 316 S.E.2d 46, 51 (1984). To demonstrate such intentional discrimination, the defendant must allege "`that the selection was deliberately based upon an unjustifiable standard such as race, religion, or other arbitrary classification.'" Id. at 123-24, 316 S.E.2d at 51 (quoting Oyler v. Boles, 368 U.S. 448, 456, 82 S. Ct. 501, 7 L. Ed. 2d 446, 453 (1962)). In deciding who will and who will not be prosecuted, district attorneys must weigh many factors such as "the likelihood of successful prosecution, the social value of obtaining a conviction as against the time and expense to the State, and his own sense of justice in the particular case." See State v. Dammons, 159 N.C.App. 284, 583 S.E.2d 606, rev. denied, 357 N.C. 579, 589 S.E.2d 133 (2003), cert. denied, 541 U.S. 951, 124 S. Ct. 1691, 158 L. Ed. 2d 382 (2004); see also State v. Cates, 154 N.C.App. 737, 740, 573 S.E.2d 208, 210 (2002) (concluding that it was within the prosecutor's discretion to select among the defendant's prior convictions for purposes of proving his habitual felon status and calculating his prior record level), disc. rev. denied, 356 N.C. 682, 577 S.E.2d 897 (2003). The proper exercise of a prosecutor's broad discretion in his consideration of factors which relate to the administration of criminal justice aids tremendously in achieving the goal of fair and effective administration of the criminal justice system. Spicer, 299 N.C. at 311-12, 261 S.E.2d at 895.
In the present case, defendant was prosecuted in Moore County and asserts he has been selectively prosecuted as an habitual felon. To support his claim, defendant states that there have been substantially more convictions of habitual felon indictments in Moore County than there have been in Randolph County over a nine-year period. Defendant argues that because the District Attorney of Moore County has a policy of prosecuting all persons potentially eligible for habitual felon status, such persons are treated differently in Moore County from the way similarly situated persons are treated in other North Carolina counties, counties where an habitual felon prosecution may or may not occur. Defendant argues he belongs to a protected class of individuals that can be precisely described and that a fundamental right is involved.
It is well established that there may be selectivity in prosecutions and that the exercise of this prosecutorial prerogative does not reach constitutional proportion unless there is a showing that the selection was deliberately based upon an unjustifiable standard such as race, religion or other arbitrary classification. State v. Wilson, 139 N.C.App. 544, 550, 533 S.E.2d 865, 870 (citations omitted). Here, defendant pled guilty to attaining the status of an habitual felon. See State v. Parks, 146 N.C.App. 568, 572, 553 S.E.2d 695, 697 (2001) ("North Carolina appellate courts have repeatedly upheld the use of [the Habitual Felon Act and Structured Sentencing Act] together, as long as different prior convictions justify each."), disc. rev. denied, 355 N.C. 220, 560 S.E.2d 355, cert. denied, 537 U.S. 832, 123 S. Ct. 140, 154 L. Ed. 2d 49 (2002). Further, the District Attorney for Moore County has exercised his discretion in deciding to prosecute all persons eligible for habitual felon status. The defendant fails to provide evidence to substantiate intentional discrimination and relies solely on statistics regarding the number of *45 convictions in the two counties. Without substantial evidence of intentional discrimination, and further, absent a showing by defendant that the prosecutorial system was motivated by a discriminatory purpose and had a discriminatory effect, the District Attorney of Moore County has not abused his prosecutorial discretion in deciding to seek indictments against all eligible individuals. See Parks, 146 N.C.App. at 570-71, 553 S.E.2d at 695. This assignment of error is overruled.
No error.
Judges HUDSON and CALABRIA concur.